DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 and 9 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, receiving, from a base station, a downlink control information (DCI) comprising a power saving signal for activating the minimum scheduling offset restriction; transmitting, from a UE, a hybrid automatic repeat request (HARQ) codebook comprising a HARQ feedback bit only when the power saving signal is received, the HARQ feedback bit being a HARQ-acknowledgement-only (HARQ-ACK-only) bit indicating that the UE successfully received the power saving signal. 


 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2020/0053755 (published 13 Feb. 2020) [hereinafter Ang] teaches an apparatus and a method for a user equipment (UE) for receiving a power saving signal, the method comprising: receiving, from a base station, a power saving signal comprising a minimum applicable K0 (K0 min) that indicates a minimum scheduling offset restriction between a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH); (i.e. a UE may receive a slot delay parameter from a base station indicating the time between a PDCCH and a data transmission (PDSCH) in addition to an application delay (or minimum scheduling delay); the UE may identify the slot delay by receiving a slot delay parameter. The slot delay parameter may be, for example, a timing offset (e.g., K0) equal to a certain number of slots, which may or may not satisfy the minimum scheduling delay; see paragraphs 97, 98) determining an application delay based on a predefined value; and applying the minimum scheduling offset restriction after the application delay. (i.e. the UE may determine a minimum scheduling delay that is satisfied regardless of the K0 value received from the base station and may add the minimum delay to the K0 value; In some examples, the UE may receive a K0 value from the base station, and may ensure that regardless of the received K0 value the minimum scheduling delay is satisfied by applying the minimum scheduling delay to the received K0 value (e.g., identifying the slot in which to receive the downlink data transmission as the sum of K0 and the minimum scheduling delay); see paragraphs 97, 98)
However, Ang does not teach receiving, from a base station, a downlink control information (DCI) comprising a power saving signal for activating the minimum scheduling offset restriction; transmitting, from a UE, a hybrid automatic repeat request (HARQ) codebook comprising a HARQ feedback bit only when the power saving signal is received, the HARQ feedback bit being a HARQ-acknowledgement-only (HARQ-ACK-only) bit indicating that the UE successfully received the power saving signal. 



Additionally, all of the further limitations in 2, 3, 5 – 8, 10, 11 and 13 - 20  are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
May 16, 2022Primary Examiner, Art Unit 2471